HAWTHORNE, Justice
(dissenting).
Plaintiff in this suit prayed for the dissolution of a partnership which he alleged existed between him and the defendants. He prayed for service of the petition and citation upon the defendants, and also prayed the court to issue a rule directed to the defendants to show cause why expert accountants should not be appointed to audit the books and records of the alleged partnership and why the audit so made by the accountants should not be approved and homologated by the court.
On the day set for the hearing of the rule so obtained, defendants appeared and filed an exception based on the grounds that in a suit for the dissolution of a partnership plaintiff must proceed by ordinary suit, and that the law does not permit the issuance of a rule or any other form of summary process as prayed for by the plaintiff herein. In their answer filed at the same time they also reiterated the grounds set forth in their exception to the rule, alleging that the petition did not state a cause or right of action, and further de'nied the.very existence of the partnership of which the plaintiff sought the dissolution.
After hearing the exception the trial judge issued an order permitting the plain*136tiff to inspect the hooks of the trade school without its having been proved or established that he was in fact a partner.
Under the jurisprudence of this state, an action for the dissolution of a partnership is an “ordinary action” and not a summary action. Dunlap v. Ramsey & Dunlap; 191 La. 158, 184 So. 710; In re A. A. A. Auto Wrecking Co., 196 La. 722, 200 So. 16. The sole question presented, then, is whether the plaintiff can couple with the ordinary action a summary action for the appointment of accountants to audit the books and records of the defendants.
Article 754 of the Code of Practice provides : “The summary process is to be used in every case where it is expressly prescribed by law.” In numerous decisions of this court it has been held under the authority of this article that the right to initiate an original judicial proceeding by rule or summary process must be expressly- authorized by statute. Succession of Gary, 120 La. 1028, 46 So. 12; Adams v. Ross Amusement Co., Inc., 182 La. 252, 161 So. 601; Succession of Esteves, 182 La. 604, 162 So. 194; Houeye v. St. Helena Parish School Board, 213 La. 807, 35 So.2d 739.
I know of no law or statute which expressly authorizes summary process as prayed for in plaintiff’s petition. The majority as authority for such a law or statute relies on Article 755 of the Code of Practice, reading as follows:
“Besides the cases specially directed by law, judgment shall be pronounced summarily :
“1. Oh all incidental questions arising in the course of a civil trial; * * (Italics mine.)
In my opinion, the quoted portion -of this article is not applicable to> the instant case for the reason that plaintiff’s right to- have defendants’ books audited has not arisen in the course of a civil trial. If the majority is correct, all the plaintiff in any civil action has to do> to' be entitled to summary process would be simply to file a suit and pray, among other things, for summary process. To me, the questions arising under such a prayer are not ones “in the course of a civil trial”.
I do not question the right of the trial judge to order an audit of the books if it should become necessary during the course of the trial, that is, after issue joined and during the trial of the case, to' determine some incidental question. Furthermore, the law grants to plaintiff a right to' have the books and accounts of defendants produced, if he desires to do- so; by writ of subpoena duces tecum under the provisions of Article 473 of the Code of Practice, which reads as follows:
“If one of the parties wish to obtain books, papers, or other documents in the possession of the adverse party, the court shall order, on motion of the party applying for the same, that such books, papers, *138or documents be brought into court and produced on the day fixed for the trial of the cause. The order must describe such books, papers, or documents.”
To obtain the production of these books, however, the plaintiff must declare in writing and on oath what are the facts he intends to establish by them. Art. 140, Code Prac.; Murison & Co. v. Butler, 18 La. Ann. 296. See Gottlieb-Knox-Amiss Ins. Agency v. Henry Cohn, Jr., Co., Limited, 128 La. 697, 55 So. 21.
Plaintiff has not elected to proceed under the right given him by Article 473, but has elected to couple a summary process with an ordinary suit, and this procedure is not expressly authorized by any law of this state and in fact is not permitted.
In Dunlap v. Ramsey & Dunlap, supra [191 La. 158, 184 So. 710], plaintiff instituted an ordinary suit for the dissolution and liquidation of a partnership based on the alleged misconduct of his partner, and prayed for service of the petition and citation upon the defendant, and also- for a rule directed to the defendant to show cause why a receiver or liquidator should not be appointed for the partnership pending its dissolution and liquidation. The defendant filed an exception to- the rule, which was sustained by the lower court, based on the ground that plaintiff was without any legal right to proceed by summary process or rule. In the course of that opinion this court said:
“A litigant cannot by coupling a summary action with an ordinary action, deprive the defendant of his right to have the ordinary action instituted legally, i. e., through service of a copy of the-petition and citation and not by rule or summary process.”
The court further pointed out in that case that, “ * * * If the plaintiff failed to prove the alleged misconduct of his partner, the district judge would be obliged to dismiss his suit and, therefore, there would be no reason for the trial judge to order a partition of the property of the partnership or the liquidation of its affairs. :jc * * »
That statement is applicable to the instant case, for here, if the plaintiff fails to prove the existence of the partnership as alleged, the judge would be obliged to dismiss his suit, and there would be no reason for an audit of defendants’ books.
It appears to me that the majority opinion establishes a dangerous precedent of requiring a defendant to submit to the audit of his books and records if the plaintiff merely files a suit in which he alleges the existence of the partnership between him and the defendant and seeks summary process by praying for such an audit, although the defendant may strenuously deny the existence of such a partnership-. Such a procedure is an unlawful invasion of the defendant’s private business. As stated hereinabove, plaintiff can have the books produced in open court by means of a writ of *140subpoena duces tecum if they are necessary to prove the existence of the partnership, but in my opinion he is not entitled to a summary order for the auditing of such books.
For these reasons I respectfully dissent.